Title: To James Madison from James Barbour, 17 January 1802
From: Barbour, James
To: Madison, James


Dr Sir
Garrard County near Danvill⟨e⟩ Kentucky Jany. 17th. 1802
Some of Colo. Geo. Masons Surveys Caveated by Geo. Wilson has been Tryd here wherein Mason was Successfull. Joseph Daviess who was Wilson Attorney here & bought him out appeald & followed the appeal himself & says he plead his own cause & has said he has heard that the Feoderal Court has reversed the judgmt. of this Court & given him the Land. After the Death of your father I had the Caveat against him revived in Bardstown District Court where it was at his Death, since the revival Joseph Daviess has brought the Caveat anew in the Feoderal in his own name. James Hughs our Attorney or one of them has desired me to write to you to inform you of the Circumstances least Daviess shoud endeavor to take some advantage of you. I told him I believed there was no danger as you woud not do any thing Rashly. I shall here inclose some of Colo. Geo. Masons Observations which I think Very good & cannot believe that if the Court at Washington know the law will reverse Masons judgmt. Mr. Hughs Says he Shall most certainly get a judgmt against Wilson here & as the revival of the suit was made before Daviess brought his Suit in the Circuit Court it cannot effect it, it will not be amiss to shew these observations to Masons Lawers even if the Decision is made perhaps the Court will reconsider it. I have seen the Presidents Communications we are much pleased with them here. I have also seen some debates between Giles & Bayard. I hope from the great Majority of Republicans in the House of Delegates they will be able to make every necessary enquiery into the Conduct of those defaulters. I wish much to hear that the Cooper will be calld to account for the Staves he received paymt for & Mr. Lee for his Ore bank. I think it now morally impossible that we shall go rong—however you do not all please Mr. Daviess the Gent. I have before mentioned he told me that he had been to See all the great men even Mr. Adams & notwithstanding he approvd. of his admini[s]tration he dose not think him a great man. I am Dr Sir with every Sentimt of esteem your Very Hum Set.
Jas. Barbour
 

   RC and enclosure (DLC). For the enclosure, see n. 3.


   On JM’s interest in the Wilson v. Mason land controversy, see Joseph Hamilton Daveiss to JM, 4 Nov. 1801, and nn.


   James Hughes was a prominent land-case attorney in Kentucky (Lewis Collins, Collins’ Historical Sketches of Kentucky: History of Kentucky … [rev. ed.; 2 vols.; Covington, Ky., 1878], 1:498).


   Barbour enclosed an undated memorandum (1 p.), which he docketed as “Masons Observations” (dated 1792 in the Index to the James Madison Papers; printed at January 1787 in Rutland, Papers of George Mason, 3:867–68). The memorandum argued that under the Virginia land law of 1779 Wilson had no grounds for filing his caveat against Mason’s survey. On the verso, Barbour wrote: “Wilson knew of our Surveys being made & haveing free Access to the Surveyors Office in all papers & Books there, indeed the Surveyor was Benefited by such Indulgeance as he was to have a part of all the Vacant lands they discoverd he had our Surveys to make his Entry by, this was proved on the tryal between Mason & Wilson by the young men in the Office one of them declared that this business was done in a late hour of the Night & that he held the Candle to give them light.”


   In mid-December 1801 William Branch Giles, James A. Bayard, and others had exchanged views on Joseph Nicholson’s House resolution calling for an investigation into the expenditure of federal funds by government officials (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 319–24).


   This may have been a humorous reference to Gen. James Lloyd (Wagner to JM, 7 Sept. 1801, and n. 6; Jefferson to JM, 12 Sept. 1801).

